Citation Nr: 1632612	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-25 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 27, 2003 to October 8, 2003; December 3, 2003 to February 25, 2005; and from October 21, 2007 to November 27, 2008.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2013 Notice of Disagreement, the Veteran elected the Decision Review Officer (DRO) process for his appeal and requested a DRO hearing.  He was afforded a DRO hearing in July 2015.  Because the Veteran has elected the DRO process, he is entitled to the de novo review of the file and adjudication of his claims by the DRO prior to the Board's consideration.  Accordingly, remand is required for due process concerns.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the DRO who held the July 2015 local hearing for de novo adjudication of the appeal issues consistent with the DRO program.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


